Citation Nr: 1634730	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-27 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left hand disorder, claimed as swelling, as secondary to the service-connected burns to the left dorsum hand.

2.  Entitlement to an increased rating in excess of 10 percent for residuals of a right hand middle finger scar.

3.  Entitlement to an increased compensable rating for residuals of burns to the left dorsum hand.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to September 1954.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues on appeal were previously remanded in February 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  The Veteran's left hand disorder, claimed as swelling and diagnosed as arthritis, has not been shown to be caused or aggravated by the service-connected burns to the left dorsum hand disability.

2.  Residuals associated with the Veteran's right middle finger disability cause limitation of motion, pain, and functional impairment, but the disability is not analogous to amputation of the finger with metacarpal resection.

3.  Throughout the appeal period, the Veteran's left dorsum hand scar was not unstable, tender, or painful on examination, and did not cover an area exceeding 
39 square centimeters, or adversely affect any function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left hand disorder, claimed as swelling, as secondary to the service-connected burns to the left dorsum hand have not been met.  38 U.S.C.A. §§ 1110 (2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for an increased rating in excess of 10 percent for residuals of a right hand middle finger scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5226 (2015).

3.  The criteria for an initial compensable rating for the left dorsum hand scar have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 7804 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in May 2010 that informed him of the requirements needed to establish increased ratings for his finger and hand disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letters informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes post-service treatment records and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issue of increased rating for his service-connected right hand middle finger and left hand disabilities.  VA provided the Veteran with examinations in May 2010 and August 2015.  The Veteran's history was taken and a complete examination was conducted that included specific clinical measures.  Conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the increased rating issues on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) generally would apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis for Left Hand Disorder (Claimed as Swelling)

The Veteran is service connected for burns on the dorsal surface of the left hand.  He maintains that he has an additional disability of the left hand secondary to residuals of the hand burns, claimed as swelling.  The Veteran has not maintained, and the evidence does not otherwise suggest, that the Veteran has a left hand disorder (other than burns) that was incurred in service or is otherwise related to service.  As such, the Board will only address secondary service connection.

The evidence includes a VA hand examination dated in May 2010.  During the evaluation, the Veteran stated that he had swelling of the left hand secondary to residuals associated with his left dorsum hand burns.  The Veteran did not provide any specific details regarding the hand swelling, including precipitating or alleviating factors, location of the swelling, and/or duration of the swelling.  Upon physical examination, it was noted that the Veteran's left hand showed no swelling; as such, the examiner did not provide an etiology opinion as there was no evidence of swelling found on examination.   

In an August 2015 VA hand and finger examination, the Veteran did not report that he had swelling associated with the left hand.  

The Board acknowledges that the May 2010 and August 2015 VA examiners both indicated that x-rays of the hands showed degenerative changes.  Although medical opinions regarding the etiology of the Veteran's degenerative changes were not provided by the VA examiners, the Board finds that a remand for such an opinion is not warranted.

The Board notes that VA must provide a VA medical examination or medical opinion when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

In the present case, there is no indication that the Veteran's left hand degenerative changes may be associated with his service-connected left dorsal hand burn disability.  In this regard, the Veteran himself has not provided any lay or medical contention linking degenerative changes of his left hand to his service-connected burn disability.  Further, the Veteran has been vague concerning the alleged left hand swelling, and no swelling was found on examination in May 2010 or August 2015.  Moreover, the Board notes that the Veteran is elderly (83 years old) and the X-ray findings of degenerative changes (arthritis) of both hands is not surprising.  More importantly, there has been no argument or evidence of how a superficial burn to the skin of the hand could cause arthritis affecting the bones and joints of the same hand.

For these reasons, the Board finds that no further development of the Veteran's claim is required as there is no evidence indicating that the Veteran's left hand degenerative changes may be associated with his service-connected left dorsal hand burn disability.  In sum, the Board finds that the competent and persuasive evidence is unfavorable to the claim.  There is no reasonable doubt.  38 U.S.C.A. § 5107 (b).  The claim must be denied.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2015). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating for Right Middle Finger Scar

The Veteran's service-connected right middle finger scar has been rated pursuant to Diagnostic Code 7805-5229.  Hyphenated Diagnostic Codes signify that the rating for a service-connected disability is based upon how another disability would be rated.  38 C.F.R. § 4.27.  The Diagnostic Code for the service-connected disability is before the hyphen.  The Diagnostic Code for the other disability is after the hyphen.  In addition to the applied hyphenated Diagnostic Code, all other potentially applicable Diagnostic Codes must be considered.  A change in Diagnostic Code is permissible as long as it is explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

38 C.F.R. § 4.71a addresses musculoskeletal disabilities.  Diagnostic Code 5229 concerns limitation of motion of the index or long finger.  It provides ratings for both the major extremity as well as for the minor extremity.  A 10 percent rating, the maximum allowable, is reserved for both extremities when there is a gap of 2.5 centimeters or more between the fingertip and the proximal transverse crease of the palm with the finger flexed to the extent possible or when extension is limited by more than 30 degrees.  

Diagnostic Code 5226 provides for a 10 percent rating for favorable or unfavorable ankylosis of the long finger with respect to both the major extremity and the minor extremity.  It also calls for consideration of whether rating as amputation or additional ratings for resulting limitation of motion of other digits or interference with overall function of the hand is warranted.

Musculoskeletal disabilities involve the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss in the form of limitation of motion may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, or weakness.  Id.; 38 C.F.R. § 4.59.  It also may be due to excess fatigability or incoordination.  38 C.F.R. § 4.45.  An increased rating for functional loss, to include during flare ups, due to those factors accordingly may be assigned under Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.40, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The evidence includes a May 2010 VA scar examination.  During the evaluation, the Veteran reported that, since the in-service injury to the right middle finger, he had difficulty using the right middle finger for writing.  He alleged tenderness at the affected finger.  Range of motion testing showed a gap between the long finger (also known as middle finger) and proximal transverse crease of the hand on maximal flexion of finger was 1 to 2 inches (2.5 to 5.1 cm).  After repetitive motion, there was objective evidence of pain, but no additional limitation of motion.  There was no ankylosis of any finger.  Grip strength on the right was 5/5.  The Veteran was noted to have a scar located on the distal and lateral aspect of the right hand middle finger.  The scar measured 0.1 cm by 2 cm.  The scar was not painful and there was no sign of skin breakdown.  The scar was noted to be superficial with no other disabling effects. 

In an August 2015 VA examination, the Veteran denied flare-ups of his right middle finger disability, although he did indicate having some difficulty writing.  Range of motion testing showed no gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  There was mild tenderness to palpation of the right middle finger.  The Veteran was also able to perform repetitive use testing with no additional functional loss or range of motion after three repetitions.    

Upon review of all the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right hand middle finger disability is not warranted.  

Diagnostic Code 5229 provides for a single, 10 percent rating for limitation of motion of the long finger.  38 C.F.R. § 4.71a.  Similarly, Diagnostic Code 5226 for ankylosis of the long finger provides for a 10 percent rating and does not distinguish between favorable or unfavorable ankylosis for compensation purposes.  

The note to Diagnostic Code 5226 (ankylosis of the long finger) directs the rating specialist to consider whether to evaluate the finger disability as amputation by analogy.  Id.  Diagnostic Code 5154 provides for a 20 percent disability for amputation of the long finger with metacarpal resection (more than one-half the bone lost).  Id.  The ratings for the long finger are the same whether the disability affects the dominant or non-dominant hand.  Id. 

The evidence shows limitation of motion and tenderness, but no ankylosis or functional limitation analogous to amputation at the metacarpal.  As noted above during the May 2010 VA examination, range of motion testing showed a gap between the long finger (also known as middle finger) and proximal transverse crease of the hand on maximal flexion of finger was 1 to 2 inches (2.5 to 5.1 cm).  After repetitive motion, there was objective evidence of pain, but no additional limitation of motion.  There was no ankylosis of any finger.  Grip strength on the right was 5/5.  The August 2015 VA examination report showed no gap between the pad of the thumb and the fingers or between the finger and proximal transverse crease of the hand on maximal finger flexion.  

For these reasons, it appears that the Veteran's middle finger is limited in movement, but the body of the finger can still be used to grip and is not analogous with amputation.  Thus, a 20 percent disability for the right middle finger is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5226.

Further, the Veteran's right hand middle finger scar has not been shown to be painful and unstable.  As such, a higher or separate rating for the scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (where a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and a 30 percent rating is warranted for five or more scars that are unstable or painful). 

In compliance with Schafrath, all applicable diagnostic codes have been considered; however, the Veteran's right middle finger disability could not receive a higher rating under any analogous codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991); see also 38 C.F.R. § 4.71a.  The available evidence shows that the Veteran had generally the same level of symptoms throughout the period on appeal, and staged ratings are not appropriate.  Hart, 21 Vet. App. at 509- 10.

For these reasons, the Board finds that the Veteran is not entitled to an rating in excess of 10 percent for his right middle finger disability.

Rating for Left Hand Scar

The Veteran has been assigned a noncompensable rating for a burn scar located on the left dorsum hand under Diagnostic Code 7805.

Diagnostic Code 7805 provides that other scars (not otherwise considered under the DCs 7800-7804) are to be rated according to their disabling effects under an appropriate diagnostic code.  See 38 C.F.R. § 4.118, Diagnostic Code 7805. 

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters). A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  10 percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Upon review of all the evidence of record, there is no indication that the Veteran's scar is unstable, and the evidence from his May 2010 and August 2015 VA examinations indicate that the Veteran's scar was not painful.  Accordingly, a compensable rating based upon painful or unstable scars is not warranted.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804. 

On examination in August 2015, the Veteran's left hand scar was noted to be "deep partial thickness," however, the scar measured 1 x 0.2 cm.  Accordingly, a 10 percent rating under Diagnostic Code 7801 for deep and nonlinear scars is not warranted as the Veteran's scar did not measure at least 39 square centimeters.  See Diagnostic Code 7801 (a 10 percent rating is warranted for burn scars not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters)).    

Further, as the Veteran's left hand scar has not shown to have any other disabling effects not considered by these applicable codes, any separate rating contemplated by Diagnostic Code 7805 is also not applicable.

After considering all of the applicable diagnostic codes, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for the left hand scar.  The preponderance of the evidence is against the claim and it must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted with respect to the Veteran's claim for an increased rating.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that any symptomatology and impairment caused by the Veteran's service-connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Codes 7804 and 7805, specifically provide for disability ratings based on pain and disabling effects due to scars.  See 38 C.F.R. §§ 4.20, 4.21 (2015).  Throughout the appeal period, the Veteran's left dorsum hand scar was not unstable, tender, or painful on examination, and did not cover an area exceeding 
39 square centimeters, or adversely affect any function.

The Veteran's right middle finger causes some limitation of motion, pain, and functional impairment, but the disability is not analogous to amputation of the finger with metacarpal resection.  As such, the Veteran's finger disability has been adequately contemplated by the rating schedule under Diagnostic Codes 5229 (limitation of motion of the long finger) and 5226 (ankylosis of the long finger) and the assigned rating is adequate.  

For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's disabilities, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155 (2015).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

Finally, a claim for a total rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has indicated that he retired from working in manufacturing and as a driver due to age.  See August 2015 VA PTSD examination report.  As such, the issue of TDIU is not raised in this case.


ORDER

Service connection for a left hand disorder, claimed as swelling, as secondary to the service-connected burns to the left dorsum hand is denied.

An increased rating in excess of 10 percent for residuals of a right hand middle finger scar is denied.

A compensable rating for residuals of burns to the left dorsum hand is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


